                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


CHARLES GRAHAM, et al.,                        )
                                               )
        Plaintiffs,                            )
                                               )       No. 3:16-cv-01954
v.                                             )
                                               )
TONY C. PARKER, et al.,                        )
                                               )
        Defendants.                            )



                                       PRETRIAL ORDER


                            I. AMENDMENT OF THE PLEADINGS

        The parties state, and the Court orders, that the pleadings filed in this matter are supplanted

by, and amended to conform with, this Pretrial Order. The parties stipulate that Dr. Marina

Cadreche (former) Assistant Commissioner of Rehabilitative Services for the Tennessee

Department of Correction will be dismissed as a defendant pursuant to Fed. R. Civ. P. 41(a).

                                        II. JURISDICTION

        The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331, 1343(a) as the

Complaint raises a federal question. There are no jurisdictional questions to be resolved.




     Case 3:16-cv-01954 Document 218 Filed 07/05/19 Page 1 of 7 PageID #: 2895
                                           III. SUMMARY

A. PLAINTIFFS’ SUMMARY

       Hepatitis C is a serious, highly infectious disease that is ultimately fatal.   Beginning in

2011 the Federal Drug Administration approved medications known as Direct Acting Antivirals

(“DAA”) that have a 96% “cure rate” of an HCV infection. Since then, DAA treatment has become

the standard of care for patients with chronic HCV. As of April 2019, 4,872 inmates had diagnoses

of HCV infection. The number of inmates with an undiagnosed HCV infection is unknown.

       The Eighth Amendment to the United States requires the state to ensure that inmates receive

adequate medical care. See Farmer v. Brennan, 511 U.S. 825, 832 (1994). An Eighth Amendment

violation is shown by “deliberate indifference to serious medical needs of prisoners.” Estelle v.

Gamble, 429 U.S. 97, 104 (1976). Defendants’ Chronic HCV Guidance: Recommendations for

Testing, Managing, and Treating Hepatitis C (“HCV Guidance”) establishes the thresholds for

which inmates are eligible for DAA treatment. The TDOC Advisory Committee on HIV and Viral

Hepatitis Prevention and Treatment (“TACHH”), holds the exclusive authority to determine which

inmates will actually receive treatment.

       TACHH history shows Defendants’ actual practical approach to treatment HCV positive

inmates. TACHH only reviews an average of 20 individual files per month and spends on average

only 3 minutes reviewing an inmate’s medical records before deciding whether or not that person

will receive treatment. In effect, TACHH’s practice is to ration DAAs to infected inmates based

on their costs, rather than the needs of the patient. The result is that, on average, only 96 of the

4,000 plus known cases of HCV are approved for treatment in a year. Even if TACHH began

approving an average of 50 inmates per month for DAA treatment, it would take eleven years to




                                     2
   Case 3:16-cv-01954 Document 218 Filed 07/05/19 Page 2 of 7 PageID #: 2896
treat all known cases of HCV. Under this scheme, inmates have and will continue to die before

receiving treatment.

       For those reasons, and those to be demonstrated at trial, Plaintiff will prove that Defendants’

policy and practices for treating HCV violate the Eighth Amendment and will ask the court to grant

them injunctive relief to cure this constitutional violation.

B. DEFENDANTS’ SUMMARY

       To obtain declaratory and injunctive relief, the Plaintiff Class must prove that the Defendant

officials’ current practices and procedures related to all cHCV-infected inmates are

unconstitutional. The Class must prove how each official is connected to, or has responsibility for,

alleged constitutional violations. The claims against Defendant Parker must fail as he is not

connected to, or responsible for, for adopting or implementing such TDOC medical-related

practices and procedures.

       The Current Guidance at issue implements systems, practices and procedures designed to

identify HCV-infected inmates, to monitor them periodically for signs of disease progression, and

to prioritize treatment with DAAs where certain thresholds of disease progression or other

complicating factors are indicated. Unless the latter factors are present, Class members cannot

demonstrate that they have a sufficiently serious medical need to require pharmaceutical

intervention under the objective component of deliberate indifference analysis. Practice under the

Current Guidance is not so woefully inadequate as to amount to “no treatment at all.” The Class

cannot prove that, in applying the Current Guidance, Dr. Williams subjectively acts with deliberate

indifference to their serious medical needs nor is the Class consciously exposes the Class to an

excessive risk of serious harm. Where pharmaceutical intervention is not medically necessary, and




                                     3
   Case 3:16-cv-01954 Document 218 Filed 07/05/19 Page 3 of 7 PageID #: 2897
therefore not constitutionally required, the Court may properly consider the limited availability of

medical resources.

       The Class contends that universal DAA treatment is constitutionally required. The medical

judgment of Dr. Williams, and the opinion of Defendants’ experts’ is that evidence-based medicine

has never validated the efficacy of DAAs in preventing end stage liver disease—the desired

outcome. The Current Guidance provides constitutionally adequate treatment as needed. The

AASLD-IDSA guidelines which advocate universal treatment are untrustworthy, aspirational, and

should not be followed as treatment requirements. Where, as here, there is robust and substantial

good faith disagreement dividing respected members of the expert medical community there can

be no Eighth Amendment violation.

                                            V. ISSUES

A. PLAINTIFFS’ STATEMENT OF THE ISSUES:

               1.      What is the standard of medical care for the treatment of HCV;

               2.      What are the Tennessee Department of Correction and Defendant’s policies

and procedures governing the provision of medical treatment for prisoners infected with HCV;

               3.      Whether infection with HCV constitutes a serious medical need for medical

care which is obvious even to a lay person;

               4.      Whether such medical care is a right guaranteed by the U.S. Constitution;

               5.      Whether Defendants acted under color of state law in depriving the Class of

such medical care;

               6.      Whether any or all of the Defendants perceived facts from which they may

infer a substantial risk to the class members;

               7.      Whether any or all of the Defendants did in fact draw those inferences;




                                     4
   Case 3:16-cv-01954 Document 218 Filed 07/05/19 Page 4 of 7 PageID #: 2898
               8.      Whether any or all of the Defendants disregarded the risk perceived;

               9.      Whether any or all of the Defendants have acted with deliberate indifference

to the class members’ serious medical needs;

               10.     Whether Class members face the real and immediate threat of repeated

injury from Defendants’ unconstitutional policies and practices so as to necessitate the Court to

fashion injunctive and declaratory relief.

B. DEFENDANTS’ STATEMENT OF THE ISSUES:

               1.      Whether Plaintiffs can establish by a preponderance of the evidence that

individuals with no fibrosis (F0), mild fibrosis (F1), or certain comorbid conditions associated with

increased risk of liver damage have a sufficiently serious medical need to require pharmaceutical

intervention under the objective component of deliberate indifference analysis.

               2.      Whether Plaintiffs can establish by a preponderance of the evidence that

either Defendant Parker or Defendant Williams are subjectively indifferent to the serious medical

needs of inmates in the custody of the Tennessee Department of Correction by engaging in active

monitoring of chronic HCV infection in individuals without cirrhosis (F4 on the Metavir scale),

advanced fibrosis (F3), or certain comorbid conditions in conformity to the 2019 HCV Guidance.

               3.      Whether Plaintiffs can establish by a preponderance of the evidence that

either Defendant Parker or Defendant Williams are subjectively indifferent to the serious medical

needs of inmates in the custody of the Tennessee Department of Correction by following the 2019

HCV Guidance with regard to the evaluation and management of the serious medical needs of

chronic HCV-infected inmates in the custody of the Tennessee Department of Correction.




                                     5
   Case 3:16-cv-01954 Document 218 Filed 07/05/19 Page 5 of 7 PageID #: 2899
                                     VI. RELIEF SOUGHT

       Plaintiffs request that the Court rule that the Defendants’ practices and policy for the

treatment of Class Members for HCV infection violates the Eighth Amendment and for the Court

to enter an injunction compelling Defendant to treat all inmates with chronic HCV in accordance

with the prevailing medical standards of care regardless of their stage of cirrhosis or the cost of

treatment. Plaintiffs requests that the Court’s injunction compel the treatment of all class members

in an expeditious and orderly manner beginning with Class Members with life threatening or the

most severe complications from HCV and moving to those with less severe complications until all

Class members have received treatment.          Defendant should treat inmates designated F4

immediately, treat all inmate designated F3 within six months, and all other inmates within one

year. Plaintiff further asks that the injunctive relief include continuing treatment for inmate’s

diagnosis with chronic HCV who meet the class definition. Such treatment should occur as soon

as possible after testing confirms chronic HCV infection and in no case should treatment begin

after two month of confirming such a diagnosis. Finally, to ensure compliance with the Court’s

order, Plaintiffs asks that the Court order routine reporting of the progress of treatment of class

members and appoint a monitor, at Defendants’ expense, to oversee the treatment of Class

members. Finally, Plaintiffs asks they be awarded discretionary costs and attorneys’ fees as

provided by law.

       Defendants seek dismissal with prejudice.

                               VII. EVIDENTIARY DISPUTES

       The parties have filed the following motions that are pending resolution:

       1.      Plaintiffs’ Motion to Substitute Class Representatives (ECF 184);




                                     6
   Case 3:16-cv-01954 Document 218 Filed 07/05/19 Page 6 of 7 PageID #: 2900
        2.      Defendants’ Motion in Limine to Exclude Trial Testimony of Certain Persons (ECF
186);

      3.     Defendants’ Motion in Limine to Exclude Certain Opinions of Plaintiffs' Expert
Witness (ECF 188);

        4.      Plaintiffs’ Motion in Limine to Exclude Certain Policy Documents (ECF 190).

                                  VIII. PROCEDURAL ISSUES

        1.      Plaintiff request that, due to his clinical practice schedule, Dr. Yao’s testimony will

be taken out of order on Friday, July 19, 2019.

        2.      The parties give notice to the Court that each party will be represented by more than

two attorneys at trial.

                            IX. ESTIMATED LENGTH OF TRIAL

        The parties estimate that the nonjury trial in this matter will last four days.

        IT IS SO ORDERED.




                                               _______________________________________
                                               WAVERLY D. CRENSHAW, JR.
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                     7
   Case 3:16-cv-01954 Document 218 Filed 07/05/19 Page 7 of 7 PageID #: 2901
